Title: To James Madison from Elbridge Gerry, 26 February 1806
From: Gerry, Elbridge
To: Madison, James


                    
                        Dear Sir,
                        Cambridge 26th. Feby 1806
                    
                    In the letter which I addressed to you last week, I omitted in haste to state, that it appeared as irrational to attempt a competition of a navy, with the great maritime powers of Europe, as to depend on small craft to combat ships of the line. If however an annual appropriation should be made, to be increased in War, for the establishment of a navy, our ships of the line would prevent our sea coats from the insults of foreign frigates, & in a few years would be so increased as to render it dangerous for our enemies to have small fleets in this quarter, or in the West Indies; because we should have early information thereof, & could send a superior naval force to attack them, & return to our ports without much loss of time. But to send our ships to cruise even, at a distance, would be tantamount to the provission of a navy for our enemies. I do not conceive, that the secretary of the navy extended his veiws, in providing Gun boats; to great objects: but there appears to me a congressional predilection of them, in preference to large ships … the revenue appears likewise to stand in the way of every energetic measure; but is it politic to resque for two or three millions of revenue, two or three hundred millions of commercial property? I have directed my casual remarks to you, because to your department the public principally looks for the right direction of that influence, it will naturally have in these matters, & for the additional reason, that you will be always sure, of the necessary co-operation of the other departments. I will take up no more of your important time—adeiu—yours dear sir, Sincerely
                    
                        E. Gerry
                    
                